Citation Nr: 0637203	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-40 809	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (previously referred to as a mental health 
condition).

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a 
right wrist injury.  

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.  




ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal.  


FINDING OF FACT

A psychiatric disorder was not shown in service or for many 
years afterward; there is no competent medical evidence 
demonstrating that the veteran's currently diagnosed 
depressive disorder is related to a disease or injury that 
had its onset in or is otherwise related to military service.


CONCLUSION OF LAW

The veteran's depressive disorder is not related to his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran contends he has a mental health condition related 
to service.  He meets the first element for service 
connection because he has been diagnosed with depression in 
July 2003 VAMC notes, and with a borderline and antisocial 
personality during a January 2000 hospitalization.  
Additionally, other psychiatric diagnoses have been given 
since the veteran first started seeking treatment from VA 
in1997.  He fails to meet the second requirement of service 
connection as there is no evidence of in-service occurrence 
or aggravation of a psychiatric disorder.  The service 
medical records do not contain any diagnoses of any 
psychiatric disorder.  The veteran's psychiatric state was 
found to be normal on both his entrance examination and 
separation examination.  Further, there is no medical 
evidence of this disorder for many years after service and 
none linked the veteran's condition to service.  July 2003 
VAMC treatment notes indicate the examiner found the 
veteran's depression to be situational and not related to 
Vietnam.  For these reasons, service connection is denied. 

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his mental health 
condition is related to service.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on this matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

Finally, the Board notes the veteran has not been afforded a 
VA examination in connection with this claim, but is of the 
opinion that such an examination is unnecessary to make a 
decision.  

In disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. See 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir.2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir.2003); 38 C.F.R. § 
3.159(c)(4)(i).  Thus, there are four elements to review to 
determine if a medical examination is necessary.

While the record reflects that the veteran has a currently 
diagnosed psychiatric disorder, there is no evidence beyond 
the veteran's own contentions that he suffered an event, 
injury or disease in service that resulted in this diagnosis.  
In the absence of such evidence, a current examination could 
do no more than speculate that the veteran's mental health 
condition is related to service based on the veteran's 
unsubstantiated account of service events.  Under these 
circumstances, the Board believes that a VA examination is 
unnecessary.  

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in September 2003, July 2004, and April 2005.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection on these claims be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials of service connection, the veteran 
is not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  He 
has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  The veteran has been kept apprised of the RO's 
actions in this case by way of the Statement of the Case and 
has been informed of the evidence considered, the pertinent 
laws and regulations, and the rationale for the decision 
reached in denying the claims.  The veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and has 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied.  


ORDER

Service connection for a mental health condition is denied.


REMAND

A review of the record discloses a need for further 
development of several issues as discussed below.  

Hepatitis C
In his Notice of Disagreement for his Hepatitis C claim, the 
veteran states he contracted the disease when his wrist was 
lacerated while in jail in Vietnam.  He obtained a copy of 
his claims file and contends a portion of his service medical 
records documenting this incident is missing.  It does not 
appear that any follow-up action was attempted on this 
contention.  Such action must be taken and all service 
medical records obtained before the veteran's Hepatitis C 
claim may be decided.

Post Traumatic Stress Disorder
The veteran seeks service connection for PTSD.  He contends 
he has PTSD as a result of his service in Vietnam but has not 
identified a stressor.  Service connection for PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and, (3) a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
'combat with the enemy' as established by official records, 
including recognized military combat citations, or the 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
'satisfactory,' i.e. credible, and 'consistent with the 
circumstances, conditions or hardships of service.' If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Cohen v. Brown,  10 Vet. App. 128, 142 (1993).

There is medical evidence suggesting the veteran may have 
PTSD.  During a January 2000 hospitalization, an examiner 
noted the veteran has some symptoms of the disorder.  A VA 
examination is necessary to determine whether the veteran has 
PTSD and if so, whether it is related to service.  
Clarification is also needed on the stressor the veteran is 
claiming caused any PTSD.  Additionally, while it appears the 
veteran's personnel file was requested, that request was 
limited to particular pages of the file.  It is unknown 
whether the remainder of the file contains any information 
that would be helpful to the veteran's PTSD claim.  The 
entire file must be reviewed in order to properly decide the 
claim.

Social Security Records
VA Form 20-8992 of March 2001 indicates the veteran is 
receiving Social Security benefits.  The possibility that the 
veteran's Social Security records could contain evidence 
relevant to any pending or future claims cannot be foreclosed 
absent a review of those records. These records must be 
obtained.

Wrist and Spine Conditions
In September 2004, the RO denied service connection for a 
right wrist laceration and declined to reopen the veteran's 
service connection claim for degenerative disc disease of the 
lumbosacral spine.  In October 2004 the veteran filed a 
notice of disagreement.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative. 38 
C.F.R. § 19.26 (2006). The RO has not acted on the notice of 
disagreement and a statement of the case is required. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Further, the issue on appeal with regard to the veteran's 
degenerative disc disease of the lumbosacral spine claim is 
whether new and material evidence has been received to reopen 
the claim.  In this regard, the Board calls attention to Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both of the underlying service connection 
claim, as well as the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Notice must be given in this regard.

Dingess
During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

	1.  Hepatitis C Claim
A.  Obtain any and all service medical 
records associated with the veteran, 
including any records relating to time he 
may have spent in jail while in service, 
through all appropriate avenues 
available.

B.  If service medical records support 
the veteran's contentions regarding his 
wrist laceration, the veteran should be 
afforded a VA examination to ascertain 
the nature and etiology of his Hepatitis 
C.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
Hepatitis C had its onset during service 
or is in any other way causally related 
to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

	2. Post Traumatic Stress Disorder Claim
A.  Ask the veteran to provide detailed 
information regarding his claimed 
stressors.  Ask him to provide details 
surrounding the what, where, when and who 
of these incidents.  All responses should 
be associated with the veteran's claims 
folder.  

B..  Obtain the veteran's entire 
personnel file and associate it with 
the claims file.

C.  Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD or 
any other psychiatric disorder, and 
request the examiner to indicate 
specifically what stressor or stressors 
are established by the examination.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.  As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.  

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the veteran has PTSD 
related to the specified in-service 
stressors.  A complete rationale should 
be provided for any opinion or 
conclusion.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

        3.  Social Security Records
Obtain copies of any and all medical 
records in possession of the Social 
Security Administration relating to the 
veteran and any benefits he may be 
receiving.  

        4.  Wrist and Spine Claims
Issue a Statement of the Case on the 
issue of entitlement to service 
connection for a right wrist laceration 
and whether new and material evidence 
has been received to reopen a claim for 
entitlement to service connection for 
degenerative disc disease of the 
lumbosacral spine.  Advise the veteran 
of the need to timely file a substantive 
appeal to perfect the appeal. The 
appropriate time to respond must be 
afforded. 

Provide the veteran with proper notice, 
under Kent v. Nicholson, 20 Vet. App. 1 
(2006), of the unique character of the 
evidence required to reopen his 
previously adjudicated claim for service 
connection for degenerative disc disease 
of the lumbosacral spine. Issue a 
Statement of the Case and advise the 
veteran of the need to timely file a 
substantive appeal to perfect the 
appeal. The appropriate time to respond 
must be afforded.
        
        5.  Dingess Notice
Provide the veteran with proper notice of the 
information or evidence needed to establish a 
disability rating and/or effective date for 
the claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2005).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


